 1   CHARLES S. PAINTER (SBN 89045)
     GRAHAM M. CRIDLAND (SBN 243646)
 2   ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
 3   Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
 4   (916) 483-7558 Facsimile

 5   JOHN H. BEISNER (pro hac vice)
     JESSICA D. MILLER (pro hac vice)
 6   SKADDEN, ARPS, SLATE,
     MEAGHER & FLOM LLP
 7   1440 New York Avenue, N.W.
     Washington, D.C. 20005-2111
 8
     RICHARD T. BERNARDO (pro hac vice)
 9   SKADDEN, ARPS, SLATE,
     MEAGHER & FLOM LLP
10   4 Times Square
     New York, NY 10036
11
     Attorneys for Defendant,
12   TAMKO BUILDING PRODUCTS, INC.

13
                                UNITED STATES DISTRICT COURT
14
                              EASTERN DISTRICT OF CALIFORNIA
15
                                      SACRAMENTO DIVISION
16

17    JEFFREY SNYDER, MARTIN and BETH                     Case No. 1:15-CV-1892 TLN KJN
      MELNICK, LIA LOUTHAN, and
18    SUMMERFIELD GARDENS                                 STIPULATION REGARDING
      CONDOMINIUM on behalf of all others                 TRANSFER OF VENUE AND ORDER
19    similarly situated,                                 THEREON
              Plaintiffs,
20    v.
      TAMKO BUILDING PRODUCTS, INC.,
21            Defendant.
            Defendant TAMKO Building Products, Inc. (“Defendant” or “TAMKO”) and plaintiffs
22
     Martin and Beth Melnick, Lia Louthan, and Summerfield Gardens Condominium (“Plaintiffs”)
23
     jointly request pursuant to LR 143 that this Court enter the attached proposed order transferring
24
     venue of this action to the United States District Court for the District of Kansas.
25
            In support of this stipulation, the parties state as follows.
26
            1.      On September 30, 2019, the Court dismissed Mr. Snyder’s claims with prejudice
27
     and requested briefing on whether venue remains appropriate in this district in light of that ruling.
28

     STIPULATION REGARDING TRANSFER OF VENUE AND ORDER THEREON – Page 1;
     Case No. 1:15-cv-01892-TLN-KJN
 1   (See Mem. & Order at 24, ECF No. 92.)
 2          2.      The parties agree that transfer to the District of Kansas is appropriate under 28
 3   U.S.C. § 1404(a) in light of TAMKO’s confirmation to Plaintiffs that TAMKO’s corporate
 4   headquarters and many of the likely witnesses and documentary evidence relevant to this case are
 5   located in Kansas.
 6          3.      Personal jurisdiction exists in Kansas because TAMKO, the sole defendant in this
 7   action, is headquartered in Kansas and is therefore subject to general personal jurisdiction in that
 8   state. In addition, venue properly lies in the District of Kansas under 28 U.S.C. § 1391(b)(1),
 9   which provides for venue in a “judicial district in which any defendant resides, if all defendants
10   are residents of the State in which the district is located.” Id. Pursuant to § 1391, a defendant
11   corporation is deemed to reside in any “judicial district in which such defendant is subject to the
12   court’s personal jurisdiction,” 28 U.S.C. § 1391(c)(2), which, as set forth above, includes the
13   District of Kansas.
14          4.      Finally, the convenience of the parties and witnesses favors the District of Kansas.
15   As TAMKO has explained to Plaintiffs, the offices of a majority of TAMKO’s executive
16   personnel are located at the Company’s corporate headquarters in Galena, Kansas, as are
17   TAMKO’s Legal, Human Resources, Accounts Receivable, Treasury and Credit departments.
18          NOW THEREFORE, the parties hereby stipulate that the case be transferred to the United
19   States District Court for the District of Kansas.
20    Dated: October 14, 2019                             Dated: October 14, 2019
21    By: /s/ Jacob Polakoff (as authorized 10-14-        By: /s/ Charles Painter
      19)                                                 Charles S. Painter
22    Lawrence Deutsch, admitted pro hac vice             Graham M. Cridland
      Jacob M. Polakoff, admitted pro hac vice            ERICKSEN ARBUTHNOT
23    BERGER & MONTAGUE, P.C.                             100 Howe Avenue, Suite 110 South
      1818 Market Street, Suite 3600                      Sacramento, CA 95825-8201
24    Philadelphia, PA 19103                              Telephone: (916) 483-5181
      Telephone: (215) 875-3000                           Facsimile: (916) 483-7558
25    Facsimile: (215) 875-4604                           cpainter@ericksenarbuthnot.com
      ldeutsch@bm.net                                     gcridland@ericksenarbuthnot.com
26    jpolakoff@bm.net
                                                          Attorneys for Defendant,
27    Attorneys for Plaintiffs                            TAMKO BUILDING PRODUCTS, INC.
28

     STIPULATION REGARDING TRANSFER OF VENUE AND ORDER THEREON – Page 2;
     Case No. 1:15-cv-01892-TLN-KJN
 1
      By: /s/ Richard Sieving(as authorized 10-14-     By: /s/ Jessica Miller(as authorized 10-14-19
 2    19)                                              John H. Beisner, admitted pro hac vice
      Richard N. Sieving, Esq. (SBN 133634)            Jessica D. Miller, admitted pro hac vice
 3    THE SIEVING LAW FIRM, A.P.C.                     SKADDEN, ARPS, SLATE, MEAGHER &
      1435 River Park Drive, Suite 415                 FLOM LLP
 4    Sacramento, CA 95815                             1440 New York Avenue, N.W
      Telephone: (916) 444-3366                        Washington, D.C. 20005-2111
 5    Facsimile: (916) 444-1223                        Telephone: (202) 371-7850
      rsieving@sievinglawfirm.com                      Facsimile: (202) 661-0525
 6                                                     john.beisner@skadden.com
      Attorneys for Plaintiffs                         jessica.miller@skadden.com
 7
                                                       Attorneys for Defendant,
 8                                                     TAMKO BUILDING PRODUCTS, INC.

 9    By: /s/ Charles Schaffer(as authorized 10-14-
      19)                                              By: /s/ Richard Bernardo(as authorized 10-14-
10    Charles E. Schaffer, admitted pro hac vice       2019)
      LEVIN, SEDRAN & BERMAN                           Richard T. Bernardo, pro hac vice forthcoming
11    510 Walnut Street, Suite 500                     SKADDEN, ARPS, SLATE, MEAGHER &
      Philadelphia, PA 19106                           FLOM LLP
12    Telephone: (215) 592-1500                        Four Times Square
      Facsimile: (215) 592-4663                        New York, NY
13    cschaffer@lfsblaw.com                            Telephone: (212) 735-3000
                                                       Facsimile: (212) 735-2000
14    Attorneys for Plaintiffs                         richard.bernardo@skadden.com

15                                                     Attorneys for Defendant,
                                                       TAMKO BUILDING PRODUCTS, INC.
16

17

18
                                                ORDER
19
            The Court, having reviewed and considered the stipulated transfer of this matter, and GOOD
20
     CAUSE APPEARING, does hereby order that this action is transferred to the United States District
21
     Court for the District of Kansas.
22
            IT IS SO ORDERED.
23

24
     DATED: October 15, 2019                                 Troy L. Nunley
25
                                                             United States District Judge
26

27

28

     STIPULATION REGARDING TRANSFER OF VENUE AND ORDER THEREON – Page 3;
     Case No. 1:15-cv-01892-TLN-KJN
